Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figure 5A (Related to mobile terminal determining sub-groups of overlapping PDSCHs, selecting PDSCHs to be received for each sub group, decoding selected PDSCHs and generating ACK bits for selected PDSCHs with corresponding claims 1-4 and 11-19);
 Species II: Figure 8 (Related to transmitting overlapping PDSCHs in slot K and receive ACK bits for multiple overlapping PDSCHs with corresponding claims 5-10).
The species are independent or distinct because they relate to different functionalities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is considered as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Shaun P. Lee (Reg. No. 67,995) on 03/01/2022 a provisional election was made no traverse to prosecute the invention of Species I, claims 1-4 and 11-19. Affirmation of this election must be made by applicant in replying to this office action. Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements submitted on 08/14/2020 and 03/08/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZTE, non-patent literature document (3GPP TSG RAN WG1 Meeting #95, R1-1812391, November 12th-16th, 2018, hereinafter ZTE), in view of NTT Docomo, Inc. (EP 3754875 A1, hereinafter NTT).
Regarding claim 1, ZTE discloses, a method for processing multiple overlapping channels (see e.g., “PDSCHl, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them…”, sec. 2.2, page 2, Fig. 1, lines 1-2) comprising: 
receiving, at a mobile station comprising a processor and a memory, a channel comprising a plurality of physical downlink shared channels (PDSCH) in a slot (see e.g., “ PDSCHl, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them…”, sec. 2.2, page 2, Fig. 1, lines 1-2 and/or “in Figure 2, the locations of the two PDSCH (PDSCH1 and PDSCH2) transmissions are arranged in the slot. 
determining, by the processor of the mobile station, one or more sub-groups of PDSCHs in the slot, each sub-group comprising one or more overlapping PDSCHs overlapping in a time domain (see e.g., “in slot n-4, the allocated candidate PDSCH4 includes the UL symbol. No HARQ-ACK is generated for PDSCH4. For PDSCH1, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them”, page 1, line 36, page 2 lines 1-2, Fig. 1: Examiner’s note: determination of over lapping sub-group {PDSCH1, PDSCH2, PDSCH3} and sub-group {PDSCH4, PDSCH5,PDSCH6} of Fig. 1); 
selecting, by the processor of the mobile station, two or more PDSCHs of at least one sub-group of the one or more sub-groups (see e.g., “in slot n-4, the allocated candidate PDSCH4 includes the UL symbol. No HARQ-ACK is generated for PDSCH4. For PDSCH1, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them”, page 1, line 36, page 2 lines 1-2, Fig. 1 and/or “PDSCH1 and PDSCH2 are overlapped in the time domain. ff we follow the NR Rel-15 procedure, only one HARQ-ACK can be fed back in the semi-static codebook for the two PDSCHs”, page 3, lines 2-3 and/or “Alt2: For overlapping candidate PDSCHs, HARQ-ACK is generated for each PDSCH. Then, the overhead of HAR()--ACKs is the large”, page 3, lines 10-11);
Although ZTE teaches the reception of the overlapping PDSCHs and determining the sub-groups of the PDSCHs for each sub-group in a time domain and selection of the plurality of PDSCHHs of at least one sub-group, however, ZTE fails to explicitly disclose generating, by the 
transmitting, by the mobile station, the acknowledgement bits of the two or more PDSCHs of the at least one sub-group to a base station.
In the same field of endeavor, NTT discloses, generating, by the processor of the mobile station, acknowledgement bits of the selected two or more PDSCHs of the at least one sub-group (see e.g., “When UE mode of semi-statically determining an HARO-ACK codebook, i.e., the type 1 is determined by the UE, the UE feeds back HARQ-ACK by using the number of bits that takes into account HARQ-ACKs for all PDSCHs that are likely to be scheduled in the given so range (bundling window)”, [0020]); and 
transmitting, by the mobile station, the acknowledgement bits of the two or more PDSCHs of the at least one sub-group to a base station (see e.g., “By generating ACK/NACK bits based on the terminal capability of tl1e user terminal (e.g., the number of receivable PDSCHs in a bundling window). it is possible to prevent unnecessary ACK/NACK bit generating processing…to appropriately perform ACK/NACK feedback between the user terminal and a radio base station (gNB)”, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of ZTE with NTT, in order to prevent unnecessary ACK/NAC bit generating processing, and suppress battery consumption of the UE, by generating ACK/NACK bits based on the terminal capability of the user terminal (e.g., the number of receivable PDSCHs in a bundling window) (see NTT, paragraph [0025]).
Regarding claim 2, ZTE and NTT combined disclose,  wherein the acknowledgment bits are included in two or more containers corresponding to the at least one sub-group, the two or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of ZTE with NTT, in order to prevent unnecessary ACK/NAC bit generating processing, and suppress battery consumption of the UE, by generating ACK/NACK bits based on the terminal capability of the user terminal (e.g., the number of receivable PDSCHs in a bundling window) (see NTT, paragraph [0025]).
Regarding claim 3, ZTE and NTT combined disclose,  wherein the acknowledgment bits are included in two or more containers corresponding to the at least one sub-group, the two or more containers being included in a hybrid automatic repeat request acknowledgment (HARQ-ACK) codebook (see NTT e.g., “When U1e mode of semi-statically determining an HARQ-ACK codebook, i.e., the type 1 is determined by the UE, the UE feeds back HARQ-ACK by using the number of bits that takes into account HARQ-ACKs for all PDSCHs that are likely to be scheduled in the given so range (bundling window)”, [0020] and/or “by generating all ACK/NACK bits that match \he maximum number of PDSCHs that can be scheduled per slot as NACKs. it is possible to prevent a mismatch of recognition of a codebook size between the gNB and the UE that is caused…”, [0049]).
.
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZTE, in view of NTT and further in view of  KHOSHNEVISAN et al. (US 2020/0205141 A1, Provisional Application No. 62/782883, filed on Dec. 20, 2018, hereinafter Khoshnevisan).
Regarding claim 4, ZTE and NTT combined fail to explicitly disclose,  decoding, by the mobile station, the selected two or more PDSCHs.
In the same field of endeavor, Khoshnevisan discloses decoding, by the mobile station, the selected two or more PDSCHs (see e.g., “the UE 104 may determine whether a scheduled PDSCH is assigned overlapping resources”, [0069], provi. [0064], and/or “the UE 104 may decode the received PDSCH based on the SPS configuration”, [0070], provi. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of ZTE and NTT with Khoshnevisan, in order to determine whether the scheduled PDSCHs are distinguishable by comparing the decoding parameters of the scheduled PDSCHs ( see Khoshnevisan, paragraph [0071], provi. [0066]).
Regarding claim 11, ZTE discloses, a method for processing for processing multiple channels (see e.g., “PDSCHl, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them…”, sec. 2.2, page 2, Fig. 1, lines 1-2) comprising: 

determining, by the processor of the mobile station, one or more sub-groups of PDSCHs in the slot, each sub-group comprising one or more overlapping PDSCHs overlapping in a time domain (see e.g., “in slot n-4, the allocated candidate PDSCH4 includes the UL symbol. No HARQ-ACK is generated for PDSCH4. For PDSCH1, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them”, page 1, line 36, page 2 lines 1-2, Fig. 1: Examiner’s note: determination of over lapping sub-group {PDSCH1, PDSCH2, PDSCH3} and sub-group {PDSCH4, PDSCH5,PDSCH6} of Fig. 1); 
selecting, by the processor of the mobile station, two or more overlapping PDSCHs of a j-th sub-group of the one or more sub-groups (see e.g., “in slot n-4, the allocated candidate PDSCH4 includes the UL symbol. No HARQ-ACK is generated for PDSCH4. For PDSCH1, PDSCH2 and PDSCH3 are overlapping in the time domain, so 1 HARQ-ACK information is generated for them”, page 1, line 36, page 2 lines 1-2, Fig. 1 and/or “PDSCH1 and PDSCH2 are overlapped in the time domain. ff we follow the NR Rel-15 procedure, only one HARQ-ACK can be fed back in the semi-static codebook for the two PDSCHs”, page 3, lines 2-3 and/or 
Although ZTE teaches the reception of the overlapping PDSCHs and determining the sub-groups of the PDSCHs for each sub-group in a time domain and selection of the plurality of PDSCHHs of at least one sub-group, however, ZTE fails to explicitly disclose decoding, by the mobile station, the selected two or more overlapping PDSCHs.
In the same field of endeavor, Khoshnevisan discloses decoding, by the mobile station, the selected two or more overlapping PDSCHs (see e.g., “the UE 104 may determine whether a scheduled PDSCH is assigned overlapping resources”, [0069], provi. [0064], and/or “the UE 104 may decode the received PDSCH based on the SPS configuration”, [0070], provi. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of ZTE and NTT with Khoshnevisan, in order to determine whether the scheduled PDSCHs are distinguishable by comparing the decoding parameters of the scheduled PDSCHs ( see Khoshnevisan, paragraph [0071], provi. [0066]).
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the prior arts fail to teach, wherein the selecting the two or more overlapping PDSCHs comprises: determining a number aj of scheduled dynamic grant (DG) PDSCHs in the j-th sub-group; selecting the scheduled DG PDSCHs; and selecting Mj - aj PDSCHs from among remaining PDSCHs of j-th sub-group, where Mj is the number of overlapping PDSCH occasions the mobile station is capable of decoding in the j-th sub-group.
claim 18, the prior arts fail to teach, further comprising selecting, by the processor of the mobile station, a dynamic grant (DG) PDSCH of a i-th sub-group of the one or more sub-groups, where i ≠ j, wherein the selected DG PDSCH of the i-th sub-group overlaps with an SPS PDSCH of the j-th sub-group from among the selected two or more overlapping PDSCHs of the j-th sub-group; and dropping, by the processor of the mobile station, the SPS PDSCH of the j-th sub- group. 
As to claim 19, the prior arts fail to teach, further comprising selecting, by the processor of the mobile station, a semi-persistently scheduled (SPS) PDSCH of a i-th sub-group of the one or more sub-groups, where i ≠ j, wherein the selected SPS PDSCH of the i-th sub- group overlaps with a dynamic grant (DG) PDSCH of the j-th sub-group; and dropping, by the processor of the mobile station, the SPS PDSCH of the i-th sub- group.
Claims 13-17 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645